



COURT OF APPEAL FOR ONTARIO

CITATION: Kruger v. Holubik, 2013 ONCA 305

DATE:  20130508

DOCKET: C55818

Doherty, Cronk and Lauwers JJ.A.

Richard Paul Kruger

Applicant
    (Respondent in Appeal)

and

Michael J. Holubik

Respondent
(Appellant)

Richard Paul Kruger

Plaintiff
    (Appellant) (Respondent in Appeal)

and

Michael J. Holubik, Patricia Ann Holubik, George
    Aubrey, Michael Buyers, Sunny Glade Pools and Recreation Inc., Canadian
    Imperial Bank of Commerce, James Davis, carrying on business as British
    Billiards, Brian Babcock and Gary Davis, carrying on business as British
    Billiards International and Hallmark Homes Recreation Centre Limited

Defendants
    (Appellant)

Catherine Ferrari, for the appellant Holubik

Gary E. Shortliffe, for the respondent Kruger

Heard and released orally:  May 3, 2013

On appeal from the order of Justice Frank J.C. Newbould
    of the Superior Court of Justice, dated December 8, 2009.

ENDORSEMENT

[1]

The proceedings underlying this appeal were dismissed on consent in
    August 2008.  They had been commenced some 15 years earlier.

[2]

When the proceedings were dismissed on consent, the application judge
    indicated that Mr. Holubik, the respondent in the proceedings, was entitled to
    his costs.  The application judge ordered written submissions as to quantum.

[3]

It is fair to say that when the application judge made this order, he
    knew little about the nature of the litigation or the long chronology of the
    litigation.

[4]

Three sets of written submissions were eventually filed by Mr. Holubik
    and two sets by Mr. Kruger.  The submissions for both parties went into the
    history of the acrimonious business relationship underlying the litigation, the
    details of the 15-year litigation, and offered explanations for various lengthy
    delays in the litigation.

[5]

Counsel for Mr. Kruger took the position in his initial written submissions
    that despite the application judges comments when the application was
    dismissed, Mr. Kruger should not be required to pay any costs.

[6]

In his endorsement released in December 2009, the application judge
    determined that there should be no costs.  In coming to that conclusion, he
    referred to the following:

·

the awarding of costs is discretionary;

·

the court may have regard to the actions of the parties, either
    the factual circumstances giving rise to the claims, or their conduct in the
    proceedings;

·

Mr. Holubik had engaged in highly questionable, if not dishonest,
    practices;

·

Mr. Kruger had offered explanations for a lengthy hiatus in the
    litigation; and

·

both parties were responsible for significant delays.

[7]

Counsel for the appellant, quite properly in our view, does not submit
    that the application judge did not have jurisdiction to make an order that
    there should be no costs despite his initial indication that the respondent was
    entitled to costs.  The application judge was, of course, obligated to afford
    procedural fairness to the parties.  The dictates of procedural fairness would
    have to take into account the application judges initial observations as to
    the appropriate order and any reliance counsel placed on those initial
    observations in making their submissions.  Both parties were entitled to a fair
    chance to put their positions forward knowing the various potential orders that
    might be made.

[8]

We see no evidence of unfairness to the appellant in the procedure
    followed.  This is not a case where the appellant argues he relied on the
    application judges initial order to fashion submissions that were entirely
    limited to quantum and that he was not given an opportunity to address broader
    questions relevant to costs.  The appellant had that opportunity and, indeed,
    it would seem to us that his submissions addressed the questions of costs as
    broadly as did the submissions of the respondent.

[9]

Apart from any question of procedural fairness, we see no basis upon
    which to interfere with the manner in which the trial judge ultimately
    exercised his discretion in his decision to refuse to order costs.

[10]

The
    appeal is dismissed.

[11]

Costs
    to the respondent on the appeal in the amount of $5,000, inclusive of disbursements
    and relevant taxes.

Doherty J.A.

E.A. Cronk J.A.

P. Lauwers J.A.


